Citation Nr: 0214109	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-09619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision dated in October 1997 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In July 1999 the Board found that the veteran's service-
connected low back disability, evaluated as 40 percent 
disabling, did not preclude substantially gainful employment 
and denied the veteran's appeal for a TDIU.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in November 2001 the Court vacated the Board's 
decision and remanded the matter to the Board for 
readjudication.


REMAND

The status of the veteran's claim for entitlement to a total 
rating has changed considerably since the Board considered 
his case in July 1999.  A large volume of evidence has been 
added to the record and VA's duty to notify and to assist the 
veteran has been greatly expanded by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Of even greater significance 
as to the TDIU issue is the fact that in a rating decision 
dated in May 2001, the RO established service connection for 
additional disabilities.  By the May 2001 rating, the RO 
established service connection for a post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; bilateral 
hearing loss, evaluated as noncompensably disabling; and 
tinnitus, evaluated as 10 percent disabling.  The combined 
rating for the veteran's service-connected disabilities was 
increased from 40 percent to 60 percent from October 1998.

In June 2001, the RO received a statement from the veteran 
with 6 attachments, including an independent psychiatric 
evaluation dated in May 2001.  It does not appear that the RO 
has yet considered the additional evidence received from the 
veteran in June 2001.  In the opinion of the Board, the RO 
must initially consider this new evidence and readjudicate 
the veteran's claim for a TDIU in view of this evidence, as 
well as all the other evidence added to the record since May 
1998, and the other changes noted above, to include the fact 
that service connection has been established for several 
additional disabilities since the veteran's claim for a TDIU 
was last adjudicated.  If the denial of the veteran's claim 
for a TDIU is continued, the RO must issue a Supplemental 
Statement of the Case which summarized the evidence added to 
the record since the May 1998 Statement of the Case and which 
sets forth reasons for the denial.  See 38 C.F.R. §§ 19.31, 
19.37 (2001); see also 67 Fed. Reg. 3099, 3105, Jan. 23, 2002 
(to be codified at 38 C.F.R. § 19.31(b)(1)).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should readjudicate the 
veteran's TDIU claim in light of the 
evidence added to the record since May 
1998, the grant of service connection for 
additional disabilities, and the changes 
brought about by the VCAA.

2.  If the RO should determine that the 
requirements for a TDIU are not met, the 
RO should undertake any additional 
development that is indicated, to include 
obtaining up-dated VA medical records, 
records used by the Social Security 
Administration (SSA) in making a 
determination in the veteran's claim for 
SSA benefits, and scheduling the veteran 
for examinations to assess the current 
severity of his service-connected 
disabilities.

3.  If the denial of the veteran's claim 
for a TDIU is continued, the RO must issue 
a Supplemental Statement of the Case which 
summarized the evidence added to the 
record since the May 1998 Statement of the 
Case and which sets forth reasons for the 
denial.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

